Citation Nr: 0726874	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-33 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs (VA) death pension benefits.


WITNESS AT HEARING ON APPEAL

A.P. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1943 to November 
1945.  He died in May 1987.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 decision of the Hartford, 
Connecticut, regional office (RO) of the VA, which found that 
the appellant was not recognized as the veteran's surviving 
spouse for VA purposes.  

The appellant has designated her son, A.P., with power of 
attorney to represent her in this matter in accordance with 
the requirements of 38 C.F.R. § 14.630 (2006).


FINDINGS OF FACT

1.  The veteran and the appellant were married in September 
1946, but were divorced in January 1967.  

2.  The veteran and the appellant resumed cohabitation in the 
state of Connecticut from 1984 until the veteran's death in 
May 1987.  

3.  The state of Connecticut does not recognize common law 
marriage.  

4.  The veteran and the appellant did not hold themselves out 
as husband and wife after they resumed cohabitation, and 
there is no evidence that they were in an attempted marriage 
that was invalid solely by reason of legal impediment.




CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for 
a surviving spouse have not been met.  38 U.S.C.A. § 103 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 
3.205, 3.206 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA is not 
required to provide assistance to a claimant if, as in this 
case, "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. § 
5103A(2) (West 2002 & Supp. 2006).  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to, the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159(d).

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
United States Court of Appeals for Veterans Claims (Court) 
shall take due account of the rule of prejudicial error); Cf. 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (stating 
"strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Because the law, not the 
evidence, controls the outcome of this appeal, further 
expenditure of VA's resources is not warranted, and there is 
no prejudice to the appellant in proceeding to consider the 
claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Recognition of Spouse

The appellant, through her son, contends essentially that she 
should be eligible for VA death pension benefits.  She 
acknowledges that she was married to the veteran for over 20 
years, until the marriage ended in a divorce as a result of 
extreme cruelty on the part of the veteran.  However, she 
contends that she and the veteran resumed cohabitation in 
approximately 1984 until his death in 1987, so she should be 
recognized as his spouse for the purposes of entitlement to 
VA benefits. 

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53.  A surviving 
spouse may qualify for pension, compensation, or dependency 
and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54.

VA defines a "marriage" as a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the laws of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).  

The evidence shows that the appellant and the veteran were 
married in 1946, but were divorced in January 1967.  The 
divorce certificate is of record, which shows that the 
complainant was the appellant, that the divorce was 
contested, and that she was granted the divorce.  

The veteran's death certificate shows that he died in May 
1987.  His marriage status was listed as divorced, and his 
last spouse was R.S.W. (the appellant).  

The appellant's death pension claim (VA Form 21-534) filed in 
September 2005 states that she and the veteran were divorced.  
The date the marriage ended was December 1966.  Under cause 
of separation, the reason was divorce, extreme cruelty, and 
abuse.  A statement submitted by her son indicates that he is 
her sole caretaker, and that her Medicare coverage has been 
exhausted.  He requests assistance in caring for his mother.  

The October 2006 substantive appeal, signed by the 
appellant's son, maintains that the appellant was victimized 
by the veteran during their marriage, and that divorce was 
granted due to extreme cruelty.  Neither of them ever 
remarried.

The appellant's son testified at a January 2007 hearing 
before a hearing office at the RO.  He argued that the 
appellant was forced to divorce the veteran due to extreme 
cruelty on the veteran's part.  The son testified that the 
divorce was basically a matter of safety for the appellant.  
He also testified that they never remarried.  However, he 
further testified that the appellant and the veteran resumed 
contact in 1981.  The veteran began to have health problems 
around 1982, and the appellant began to spend more time with 
him.  They lived under the same roof from 1984 until his 
death in 1987.  Their cohabitation occurred in the state of 
Connecticut.  

After consideration of the appellant's contentions and the 
evidence, the Board finds that the appellant is not entitled 
to recognition as the surviving spouse of the veteran for the 
purposes of VA benefits.  Basically, the appellant argues 
that she is entitled to recognition as the surviving spouse 
of the veteran for two reasons.  First, she argues that she 
was forced to divorce the veteran as a result of his actions.  
Second, she argues that she and the veteran resumed living 
together for the final years of his life.  The Board will 
consider these arguments in turn.  

First, the Board finds that January 1967 divorce was valid, 
and that the veteran and the appellant were no longer married 
as of that time.  

Where necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  38 C.F.R. § 3.206(b).

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in § 3.1(j).  38 C.F.R. § 3.206(b).

In this case, a copy of the divorce decree is contained in 
the claims folder.  This indicates that the divorce 
proceedings were initiated by the appellant, and that she was 
granted the divorce.  She does not now argue that the divorce 
was invalid.  Therefore, there is no need to examine the laws 
of Florida, which was where the divorce was granted.  Rather, 
the appellant believes that the grounds for the divorce 
provide a basis to set it aside and to treat the veteran and 
appellant as if the divorce never occurred.  However, there 
is no provision in the pertinent laws and regulations that 
would allow VA to ignore the divorce.  

In that regard, VA General Counsel in an opinion dated June 
10, 1964, noted that the doctrine followed with practical 
uniformity is that a party who has obtained a divorce is 
precluded from disregarding it and attempting by further 
proceedings to gain the same or different relief, on the 
principle, mainly, that the first divorce must be held to 
dissolve the relation of husband and wife, and also on the 
ground that a person who had invoked the jurisdiction of a 
court may not disregard or attack the decision.  Opinion of 
General Counsel 6-10-64.  Therefore, the grounds for the 
divorce do not provide a basis for relief to the appellant, 
and the uncontradicted evidence establishes that she and the 
veteran were divorced at the time of his death.  

Second, the Board finds that the cohabitation of the veteran 
and appellant for the years preceding his death does not 
provide a basis to recognize them as husband and wife.  

Marriage is established by one of the following types of 
evidence (in the order of preference):

1) Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record; 2) Official report from service department as to 
marriage which occurred while the veteran was in service; 3) 
The affidavit of the clergyman or magistrate who officiated; 
4) The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration; 5) The 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony; 6) In jurisdictions where 
marriages other than by ceremony are recognized the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship.  This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived; or, 
7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  38 C.F.R. § 3.205(a).

The Board notes that 38 C.F.R. § 3.205(a)(6) is considered a 
reference to common law marriage.  According to Black's Law 
Dictionary, a "common law marriage" is defined as a marriage 
not solemnized in the ordinary way (i.e. non-ceremonial) but 
created by an agreement to marry, followed by cohabitation.  
A consummated agreement to marry, marriage contract, per 
verba de praesenti, followed by cohabitation.  Such a 
marriage requires a positive mutual agreement, permanent and 
exclusive of all others, to enter into a marriage 
relationship, cohabitation sufficient to warrant fulfillment 
of necessary relationship of man and wife, and an assumption 
of marital duties and obligations.  Id. at 144-45 (5th 
abridged ed. 1983).

In this case, the appellant does not contend that she and the 
veteran were formally remarried after they resumed 
cohabitation.  She has not offered or contended that a 
marriage license or affidavit exists which would show that 
she and the veteran were remarried at the time of his death.  
Instead, she argues that the cohabitation is sufficient to 
recognize them as husband and wife.  

Unfortunately, VA is bound by the laws of the jurisdiction 
where the alleged marriage is claimed to have occurred.  See 
38 C.F.R. § 3.205(a)(6).  In this case, the appellant and the 
veteran cohabitated in the state of Connecticut, and 
Connecticut does not recognize common law marriage.  McAnemey 
v. McAnemey, 165 Conn. 277, 285, 334 A.2d 437 (1973).  

The Board notes that there are some circumstances in which a 
common law marriage may be recognized for VA purposes even if 
it is not recognized by the state where the appellant and the 
veteran reside.  

In Colon v. Brown, 9 Vet. App. 104 (1996), the Court 
determined that in cases whether there is an impediment to 
entering into a common-law marriage, if the appellant was 
unaware of the impediment, then an otherwise invalid common-
law marriage could be deemed valid.

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, an attempted marriage will be "deemed 
valid" if: (a) the attempted marriage occurred one year or 
more before the veteran died; and (b) the claimant entered 
into the marriage without knowledge of the impediment; and 
(c) the claimant cohabited with the veteran continuously from 
the date of the attempted marriage until his death; and (d) 
no claim has been filed by a legal surviving spouse who has 
been found entitled to gratuitous death benefits. 
38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as 
well as those of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion of 
VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction that does not recognize common-law marriages.  
The Court issued pertinent directives in this regard in Colon 
v. Brown, 9 Vet. App 104 (1996).  Specifically, in cases 
where an appellant believes that there was a valid common law 
marriage, they must be given an opportunity to submit a 
signed statement pursuant to 38 C.F.R. § 3.205(c), indicating 
that she had no knowledge of an impediment to the marriage.  
The Court indicated that if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid. 

However, the facts of this case do not support a finding that 
a common law marriage between the appellant and the veteran 
can be "deemed valid".  In this case, there is absolutely 
no evidence to show that the appellant and the veteran 
considered themselves to have been in a common law marriage 
prior to the death of the veteran.  The key factor is that 
both the veteran and the appellant must have believed 
themselves to have been husband and wife prior to his death.  
Unfortunately, this is not demonstrated by the evidence.  

The veteran's death certificate lists his marital status at 
the time of his death as divorced.  Although the appellant 
referred to herself as "Mrs." and used the veteran's last 
name to provide this information, she also used another name 
when describing herself as the veteran's most recent spouse.  
Other contemporaneous documents show that the appellant used 
her own name.  The September 2005 claim also states that the 
veteran and the appellant were divorced.  There is no 
statement from the appellant or the veteran indicating that 
they both believed they were married at the time of his 
death.  Furthermore, there are no affidavits from other 
witnesses indicating that the appellant and veteran held 
themselves out as husband and wife.  While the appellant's 
son testified that she played the role of a widow at the 
veteran's funeral, he also testified that they were never 
remarried.  He did not testify that the appellant and veteran 
believed that they were married at the time of his death.  As 
there is no evidence that the appellant believed herself to 
be married to the veteran at his death, there is no need to 
seek a statement from her indicating she had no knowledge of 
an impediment to marriage.  The provisions of 38 C.F.R. § 
3.205(a) are not satisfied, and the Board must find that the 
veteran and the appellant were not in a "deemed valid" 
marriage at the time of the veteran's death.  That being the 
case, the appellant is not recognized as the veteran's spouse 
for the purpose of basic entitlement to VA benefits.  


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of VA death pension benefits 
is denied. 



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


